141 F.3d 1187
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Eldon Forrest WENDLAND and Arlyss Marie Wendland,Plaintiffs--Appellants,v.Edwin A. VAN PATTEN, Attorney;  Wilton B. Thomas;  KarenMcCullah;  Harlan W. Graham;  Him Wiliams;  John R. Young;Robert C. Littrell;  Lola L. Danielson;  and Norman H.Danielson, Defendants--Appellees.
No. 97-3304.
United States Court of Appeals, Tenth Circuit.
March 25, 1998.

Before ANDERSON, McKAY, and LUCERO, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Plaintiffs-Appellants, Mr. Eldon Forrest Wendland and Ms. Arlyss Marie Wendland, brought suit against Defendants-Appellees, alleging that Defendants violated Plaintiffs' rights under the U.S. Constitution.  See R., Vol.  I, Doc. 1 at 3.  Defendants filed motions to dismiss the case pursuant to Federal Rule of Civil Procedure 12(b)(6).  See id. at Docs. 2, 3, 4, 6, 9, 12.  The district court granted Defendants' motions to dismiss, see id. at Docs. 16, 17.  Plaintiffs then filed this appeal, contending that the district court's dismissal of their suit was in error.  After a thorough review of the briefs and the record on appeal, we affirm the judgment of the district court for the reasons given in its Memorandum and Order filed October 6, 1997.


4
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3